NO. 07-04-0225-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                  SEPTEMBER 8, 2004

                        ______________________________


        D. DEAN BOYD AND HUNTER, KALINKE AND BOYD, APPELLANTS

                                          V.

            NORTHWEST TEXAS HEALTHCARE SYSTEM, INC., D/B/A
          NORTHWEST TEXAS HOSPITAL AND AMERICAN SOUTHWEST
                  INSURANCE MANAGERS, APPELLEES

                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

            NO. 89829-00-2; HONORABLE PAMELA C. SIRMON, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                         ON AGREED MOTION TO DISMISS


      Appellants, D. Dean Boyd and the law firm Hunter, Kalinke & Boyd, perfected an

appeal from a summary judgment granted appellees Northwest Texas Healthcare System

and American Southwest Insurance Managers in a suit over an unsatisfied hospital lien.

The parties have filed an agreed motion to dismiss. The motion asserts the parties have

entered a settlement agreement.
       Rule of Appellate Procedure 42.1(a)(2)(A) authorizes an appellate court to render

a judgment effectuating an agreement of the parties signed by the parties and filed with the

clerk. The agreed motion asks us to vacate the summary judgment of the trial court and

dismiss the case. See Tex. R. App. P. 43.2(e). Finding the motion meets the requirements

of Rules of Appellate Procedure 6.6 and 42.1(a)(2), we vacate the judgment of the trial

court and dismiss the case.


       Having rendered judgment at the parties express request, we will not entertain a

motion for rehearing and our mandate shall issue forthwith.




                                                  Per Curiam




                                            -2-